EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric S. Furman on 03 March 2022.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 2/2/22 has been entered in full. Claims 29-31, 33, 35 and 37 are canceled. Claim 1 is amended. Claims 1 and 39-47 are pending. 

Examiner’s Amendment
Following entry of the 2/2/22 amendment, amend the claims further as follows:
In claim 1, line 3, replace "(ERV1)," with "(CMKLR1 or ERV1),"

In claim 1, line 5, replace "the amino acid sequence of SEQ ID NO: 14" with "an amino acid sequence selected from the group consisting of SEQ ID NO: 2, 6, 10, and 14"

In claim 1, lines 6-7, replace "an amino acid sequence selected from the group consisting of SEQ ID NO: 4, 8, 12, and 16." with "the amino acid sequence of SEQ ID NO: 16."

In claim 44, line 6, replace "leukemia/lymphoma," with "leukemia, lymphoma,"

In claim 44, line 7, replace "obesity/eating" with "obesity, eating"

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (11/3/21).
The objection to the specification at page 2 is withdrawn in view of the amendment to the title of the specification.
The objection to the drawings at page 3 is withdrawn in view of the replacement sheets for Figures 1, 5 and 12 filed by Applicants on 2/2/22.
The rejection of cancelled claim 30 is moot.
The rejection of claim 40 under 35 U.S.C. § 112(b) at pages 4-5 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to parent claim 1.
 The rejection of claim 44 under 35 U.S.C. § 112(b) at pages 4-5 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the Examiner's amendment to claim 44 set forth above.
The rejection of claims 1 and 40-47 under 35 U.S.C. § 112(a) at pg 4-9 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims.
The objection to claim 39 at page 10 is withdrawn in view of the amendments to the claims.
The objections to canceled claims 29, 31, 33 and 35 at page 10 are moot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1 and 40-47, and objections to claim 39, set forth previously have been withdrawn as indicated above.
No prior art has been identified that teaches or suggests a product encompassed by claim 1 as amended; i.e., a resolvin mimetic comprising a recombinant antibody, or antigen-binding fragment thereof, which binds ERV1, wherein said antibody, or antigen-binding fragment thereof comprises a variable heavy chain (VH) sequence comprising an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 2, 6, 10 or 14, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 39-47 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646